Citation Nr: 0724496	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-30 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected lumbosacral strain from May 28, 2004. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Legal Intern






INTRODUCTION

The veteran had active military service from July 1978 to 
July 1981 and from November 1981 to June 1995. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
assigned a noncompensable disability rating for lumbosacral 
strain, after granting service connection for the same.  The 
effective date of the award was the date of receipt of the 
claim (May 28, 2004).  In August 2005, the noncompensable 
disability rating assigned to the veteran's low back 
disability was increased to 10 percent, effective from May 
28, 2004. 

The veteran requested a hearing on his September 2005 VA Form 
9, but later withdrew the request by letter dated October 
2005.


FINDING OF FACT

The veteran's lumbosacral strain is manifested by no more 
than tenderness on palpation and complaints of pain, with no 
significant limitation of range of motion, muscle spasms, 
guarding severe enough to result in abnormal gait or spinal 
contour, or associated neurological deficits.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2006 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in November 2004 and May 2006.  The 
November 2004 letter provided the veteran with pre-initial 
adjudication VCAA notice regarding his claim for service 
connection and informed the veteran of the requirements to 
establish successful claims, advised him of his and VA's 
respective duties, and asked him to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  Notice as to assignment of effective dates and 
disability ratings was provided by the May 2006 letter.

Although notice with regard to assignment of effective dates 
and disability ratings was not provided prior to the initial 
adjudication of the veteran's claim for service connection, 
no prejudice to the veteran can result in this case.  After 
the initial adjudication of this claim, the veteran disagreed 
with the assigned rating.  Following the veteran's submission 
of additional evidence, the RO increased the rating to 10 
percent.  The veteran was subsequently provided with the 
criteria for an increased rating.  Although the timing of the 
VCAA notice letter did not comply with the requirement that 
notice must precede adjudication with regard to this specific 
disability, the November 2004 letter did advise the veteran 
what must be shown for claims of increased ratings for other 
disabilities.  The sequence of events, including the May 2006 
notice letter, would lead a reasonable person to believe that 
he must show that his condition has increased in severity or 
is more severly disabling than initially rated in order to 
receive a higher rating.  Furthermore, the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument and evidence.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  The Board notes that the veteran did not 
appeal the effective date of the rating, and because this 
decision denies an increased rating, there is no prejudice to 
the veteran in the deficiency of the notice regarding 
effective dates.  The Board also concludes that the veteran 
is not prejudiced by any error in timing of the VCAA notice.  
Sanders v. Nicholson, 487 F.3d 881, 889 (2007) (explaining 
that essential fairness of an adjudication is not affected 
where a reasonable person could be expected to understand 
from the notice what was needed).

Service medical records are associated with the claims file.  
Also associated with the claims file are VA treatment records 
and treatment records and reports from private medical 
treatment providers.  The veteran has not requested VA 
assistance in obtaining any other records.  An appropriate VA 
examination of the veteran's service connected lumbar spine 
disability was conducted in March 2005. 

The VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.

Increased Rating

The veteran is claiming entitlement to an initial rating 
higher than 10 percent for his service-connected lumbosacral 
strain.  38 U.S.C. § 7104 indicates that Board decisions must 
be based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
that the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

This claim for a higher rating arises from the RO decision 
that granted service connection for the disability.  The 
claim therefore stems from the initial rating assigned to 
this disability.  At the time of an initial rating, separate 
or staged ratings can be assigned for separate periods of 
time based on the facts found. Fenderson v. West, 12 Vet. 
App. 119 (1999).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors must be considered.  Under 38 
C.F.R. § 4.40, functional loss may be due to pain, supported 
by adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under regulations regarding diseases and injuries to the 
spine, the back disability is to be evaluated, in pertinent 
part, under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease:

Unfavorable ankylosis of the entire 
spine...........................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine.........................................
............................................
.50

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar 
spine.......................................
............................................
....40

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of 
the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal  
kyphosis....................................
............................................
.20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater 
than 235 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 
percent or more of the 
height......................................
............................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic 
code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward  
flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 
45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum 
of the range of forward flexion, extension, 
left and right lateral flexion, and left and 
right rotation.  The normal combined range 
of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner 
may state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, 
the range of motion of the spine in a 
particular individual should be considered 
normal for that individual, even though it 
does not conform to the normal range of 
motion stated in Note (2).  Provided that 
the examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will be 
accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of 
the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral 
position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of 
the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.

The first relevant evidence of record, since the veteran's 
discharge in 1995, is a March 2005 VA examination of his 
spine.  He complained of back pain that first occurred in 
1980 then again in 1993 at which time it became constant and 
radiated to the right gluteal muscles.  He reported that the 
pain would occur every two to four months and last for two to 
three days.  Upon examination, he was found to have normal 
neurological findings.  Range of motion was measured as 
forward flexion to 90 degrees, extension to 30 degrees, 
lateral flexion and rotation each to 30 degrees to both 
sides.  He was found to have no pain on motion, spasm, 
weakness, or tenderness.  The sensory examination, motor 
examination, and reflexes were normal.  The report noted that 
intervertebral disc syndrome evaluation was not applicable.  
The veteran commented that he was told x-rays showed some 
scoliosis, however an X-ray from March 2005 showed normal 
lumbosacral spine.

An electromyograph (EMG) conducted by Dr. Bola Elemuren in 
May 2005 reported findings of a mild bilateral S1 
radiculopathy.  The report showed normal results except for a 
tibia F-wave that was prolonged on the left and borderline on 
the right.

In June 2005, Dr. William Marsh elicited low back pain with 
mild radicular symptoms upon provocative tests, such as 
straight leg raising, at about 45 degrees on the right side.  
The examiner also found normal range of motion and noted 
normal motor and sensory examinations and gait.  He stated 
that the right Achilles reflex was normal and the left 
Achilles reflex was difficult to obtain.  The impression 
given then was acute on chronic low back pain syndrome 
involving degenerative disk disease, degenerative lumbar 
facet disease and generalized spondylosis, suspected 
herniated nucleus pulposus and possible lumbar radiculopathy.

A June 2005 EMG by Dr. Marsh, done to rule out left lower 
extremity radiculopathy was considered normal and showed no 
evidence of an acute or chronic lumbar radiculopathy 
affecting the left lower extremity.  No specific conclusion 
was reached in relation to a lumbar radiculopathy affecting 
the right lower extremity.

A report of a July 2005 magnetic resonance image (MRI) of the 
veteran's spine, requested by Dr. Marsh, is also of record.  
The findings were mild diffuse spondylosis, mild degenerative 
facet disease, moderate disk degeneration, and desiccation 
with disk space narrowing at the L4-5 level.  There was also 
a large disk herniation at the L4-5 level.

In August 2005, Dr. Marsh commented that the veteran's pain 
was improving and that he was independent to all of his 
activities of daily living.  On physical examination, the 
physician noted tenderness to palpation diffusely over the 
lumbar segment including L3-4, L4-5, and L5-S1 with limited 
range of motion in forward flexion, extension, side bending 
and rotation.  Specific measurements, in degrees of motion, 
were not listed.  Provocative tests were said to "appear to 
cause significant low back pain with no radicular symptoms 
noted."  Gait was normal as was the neurological exam except 
for a depressed S1 Achilles reflex on the left side.

An October 2005 letter from a chiropractor, Shawn Isdale, 
D.C., noted that the veteran has been diagnosed with re-
occurring aggravation of a chronic sacrum/iliac segmental 
dysfunction complicated by lumbalgia and scoliosis.  The 
chiropractor also acknowledged that the veteran had a "flare 
up" and that he had previous "episodes" throughout the 
years. 

On review of the evidence of record, the Board finds that the 
criteria to support the assignment of a 20 percent disability 
evaluation for the veteran's low back disability have not 
been met.  The most severe limitation of motion measurements 
show that the veteran has significantly greater forward 
flexion of the thoracolumbar spine than 60 degrees and a 
combined range of motion of the thoracolumbar greater than 
120 degrees.  Upon examination, the examiner also found no 
muscle spasms or severe guarding, which are necessary 
findings to achieve a 20 percent rating under Diagnostic Code 
5237.  Thus, evaluation under the rating criteria for 
lumbosacral strain, or orthopedic problems associated with 
his service-connected back disorder, would not yield a higher 
rating.

Consideration has been given to whether a separate rating for 
neurological manifestations of the veteran's disability of 
the spine is warranted. While the veteran has some evidence 
of radiculopathy, the preponderance of the evidence of record 
does not support a finding that the veteran's service-
connected disability of the spine results in neurological 
manifestations.  Except for complaints of radiating pain at 
times, motor and sensory examinations have been normal, and 
no muscle spasm has been found.  Except for some depressed 
left Achilles reflex, neurologic signs and symptoms have been 
normal on examinations.  The evidence does not reflect 
neurological manifestations or deficiencies such as to 
warrant a compensable rating based on mild incomplete 
paralysis of the sciatic nerve. 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

In summary, the veteran's service-connected disability 
results in localized tenderness without any additional 
associated significant findings.  Forward flexion of the 
thoracolumbar spine did not approach the range of motion 
limitation necessary for a 20 percent rating, and there is no 
basis for a separate compensable evaluation based on 
neurological manifestations.  Therefore, his claim for an 
initial rating higher than 10 percent for a service-connected 
lumbosacral disability is denied.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).  However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's lumbosacral strain warranted a 
rating higher than 10 percent.  For this reason, "staged 
ratings" are inapplicable to this case. 

The medical evidence also does not reflect objective evidence 
of pain, instability, or weakness.  The March 2005 VA 
examiner specifically stated that there was no pain on motion 
of the veteran's lumbar spine.  Although he has flare-ups of 
pains, the evidence does not demonstrate any additional loss 
of motion or functional impairment due to flare-ups that 
would equate to the criteria for a higher rating.  
Application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 does not 
provide a basis for a rating higher than 10 percent for the 
period.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The veteran has not required any periods of 
hospitalization for his service-connected disability.  Nor 
does the record contain any evidence that his service- 
connected disability resulted in marked interference with 
employment. The June 2005 and August 2005 medical opinions 
note that the veteran is independent to all of his activities 
of daily living.  The June 2005 opinion also states that the 
veteran works as a gate guard and has not been missing work.  
In the absence of evidence presenting such exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.

Conclusion

For the reasons provided above, the objective medical 
evidence supports that the veteran's service-connected 
disability of the lumbar spine is properly rated as 10 
percent disabling.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected lumbosacral strain is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


